       Case 4:19-cv-01878-HSG Document 81 Filed 04/29/20 Page 1 of 2


 1   KILPATRICK TOWNSEND & STOCKTON LLP
     GREGORY S. GILCHRIST (State Bar No. 111536)
 2   ggilchrist@kilpatricktownsend.com
     BEATRICE O’NEIL STRAND (State Bar No. 327791)
 3   bstrnad@kilpatricktownsend.com
     Two Embarcadero Center, Suite 1900
 4   San Francisco, CA 94111
     Telephone: 415 576 0200
 5   Facsimile: 415 576 0300

 6   NICHOLE DAVIS CHOLLET (pro hac vice application pending)
     nchollet@kilpatricktownsend.com
 7   1100 Peachtree Street NE, Suite 2800
     Atlanta, GA 30309
 8   Telephone: 404 815 6500
     Facsimile: 404 815 6555
 9

10   Attorneys for Defendant/Counterclaimant
     THE WINE GROUP LLC
11

12                               UNITED STATES DISTRICT COURT

13                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

14                                        OAKLAND DIVISION

15

16   JAM CELLARS, INC.,                                Civil Action No. Case No. 4:19-cv-01878-HSG

17                  Plaintiff,
                                                       [PROPOSED] ORDER ON STIPULATION
18          v.                                         TO ACCELERATE BRIEFING SCHEDULE
                                                       ON DEFENDANT’S MOTION TO
19   THE WINE GROUP LLC,                               CONSOLIDATE

20                  Defendant.

21                                                     Judge: Hon. Haywood S. Gilliam Jr.

22   AND RELATED COUNTERCLAIMS

23

24          This Court, having considered the stipulation filed by Plaintiff Jam Cellars, Inc. and

25   Defendant The Wine Group LLC to accelerate the briefing schedule on Defendant’s motion to

26   consolidate,

27          IT IS HEREBY ORDERED that the stipulation is granted, Plaintiff’s opposition to

28   Defendant’s motion to consolidate shall be due on May 5, 2020, and Defendant’s reply in support
     [PROPOSED] ORDER ON STIPULATION TO ACCELERATE BRIEFING SCHEDULE ON
     DEFENDANT’S MOTION CONSOLIDATE                                                             -1-
     CASE NO. 4:19-CV-01878-HSG
       Case 4:19-cv-01878-HSG Document 81 Filed 04/29/20 Page 2 of 2


 1   of its motion to consolidate shall be due on May 8, 2020.

 2          IT IS FURTHER ORDERED that oral argument will not be held on the motion to

 3   consolidate.

 4

 5          IT IS SO ORDERED

 6

 7   Dated: ___________________________
                     4/29/2020                           _________________________________
                                                         Hon. Haywood S. Gilliam Jr.
 8                                                       United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     73331330V.1
     [PROPOSED] ORDER ON STIPULATION TO ACCELERATE BRIEFING SCHEDULE ON
     DEFENDANT’S MOTION CONSOLIDATE                                                      -2-
     CASE NO. 4:19-CV-01878-HSG
